[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]               MEMORANDUM OF DECISION ON MOTION TO VACATE
The Court has before it the motion of the defendant IronWorks, LLC (IronWorks) to vacate an order of July 8, 2002 granting Anchor Reef Club at Branford LLC's (Anchor Reef) motion to intervene in the above entitled appeal challenging the sufficiency of the damages assessed by the plaintiff Commissioner of Transportation in this condemnation case. Anchor Reef, as a result of "Assignment and Assumption Agreement" claims an interest in the deposit and the Court's award of additional damages.
After a review of the matter, the Court is of the opinion that it improvidently granted the Anchor Reef's motion to intervene. Accordingly, the motion of Iron Works to vacate the order allowing Anchor Reef to intervene is granted.
Robert I. Berdon, Judge Trial Referee CT Page 2578-cw